Case 1:19-cv-01356-DLC Document 30

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WANDA WATSON, individually and on
behalf of all others similarly
Situated,

Plaintiff,
sot WF oe

KELLOGG SALES COMPANY,

Defendant.

DENISE COTE, District Judge:

Filed 10/15/19 Page 1 of 4

19¢V71356 (DLC)

ORDER

 

 

 

en a bE
(i USDC SONY
|| DOCUMENT

. Ce NICOLLY FILED

 

i

   

 

 

 

 

A conference was held in the above-captioned case on

October 11, 2019.

hereby

For the reasons stated on the record,

it is

ORDERED that defendant’s motion to dismiss is denied with

respect to plaintiff’s claims that defendant’s

Crackers” label is misieading in violation of N.Y. Gen.

S§ 349,

N.Y. U.C.C. § 2-313.

“Grahams

Bus. Law

350 and breaches an express warranty-in violation of

TT IS FURTHER ORDERED that defendant’s motion to dismiss is

granted with respect to plaintiff’s claims that defendant’s

“Honey” label is misleading in violation of N.Y. Gen.

§§ 349,

N.¥. U.C.C, § 2-313.

Bus. Law

350 and breaches an express warranty in violation of
Case 1:19-cv-01356-DLC Document 30 Filed 10/15/19 Page 2 of 4

IT IS FURTHER ORDERED that defendant’s motion to dismiss is
granted with respect to plaintiff's following claims as to
defendant's “Grahams Cracker” and “Honey” labels: negligent
misrepresentation, violation of the Magnuson-Moss Warranty Act,
15 U.S.C. §$§ 2301, et seq., fraud, unjust enrichment, and breach
of implied warranty of merchantability. Defendant’s motion to
dismiss plaintiff's claim for injunctive relief also is granted.

[TT IS FURTHER ORDERED that the parties shall comply with
their Rule 26{a) (1), Fed, R. Civ. P., initial disclosure
obligations by October 25, 2019.

tT TS FURTHER ORDERED that this case will be referred to
mediation to occur in January 2020. The Clerk of Court will
contact the parties when a mediator has been selected.

IT IS FURTHER ORDERED that all fact discovery must be
completed by March 6, 2020.

IT IS FURTHER ORDERED that plaintiff’s identification of
experts and disclosure of expert testimony conforming to the
requirements of Rule 26(a) (2) (B), Fed. R. Civ. P., must occur by
March 20, 2020. Defendant’s identification of experts and
disclosure of expert testimony must occur by April 17. All
discovery must be completed by May 8.

TT IS FURTHER ORDBRED that plaintiff’s motion for class
certification shall be served by March 20, 2020. Any opposition

shall be served by April 17. Any reply shall be served by May

 

 
Case 1:19-cv-01356-DLC Document 30 Filed 10/15/19 Page 3 of 4

8. At the time any reply is served, plaintiff shall supply two
courtesy copies of all motion papers to Chambers by mail or
delivery to the United States Courthouse, 500 Pearl Street, New
York, New York.

IT’ IS FURTHER ORDERED that any motion for summary judgment
shall be served by June 5, 2020. Any opposition shall be served
by June 26. Any reply shall be served by July 10. At the time
any reply is served, the moving party shall supply two courtesy
copies of all motion papers to Chambers by mail or delivery to
the United States Courthouse, 500 Pearl Street, New York, New
York.

In the event no motion for summary judgment is filed, the
Joint Pretrial Order must be filed by June 5, 2020. As
described in greater detail in this Court’s Individual Practices
in Civil Cases, the following documents must be filed with the
Pretrial Order: Voir Dire, Requests to Charge and a Memorandum
of Law addressing all questions of law expected to arise at
trial. Any responsive papers are due one week thereafter. In
the event a party does not file a Memorandum of Law, a
responsive Memorandum of Law should not be submitted unless in

reply to an unanticipated legal argument in the other party’s

 
Case 1:19-cv-01356-DLC Document 30 Filed 10/15/19 Page 4 of 4

Memorandum of Law. Counsel will provide the Court with two (2)
courtesy copies of all pretrial documents at the time of filing.
SO ORDERED:

Dated: New York, New York
October 15, 2019

bine UY

DENTSE COTE
United Stlates District Judge
